Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104276882 A (newly cited) in view of Bridger et al ‘411. CN 104276882 A discloses a fertilizer synergist comprising polyglutamic acid and a phosphate-dissolving bacteria and a potassium-dissolving bacteria. (See page 1 and the last full paragraph on page 2 of the English Abstract.) CN 104276882 A discloses in  third full paragraph on page 2 of the English Abstract that the potassium-dissolving bacteria promotes the conversion phosphorus and magnesium into soluble nutrients, increases the content of available nutrients in the soil, promotes crop growth and development, and increases yield. The differences between  the fertilizer disclosed by CN 104276882 A, and that recited in applicant’s claims, is that CN 104276882 A does not disclose that the source of nutrients is magnesium ammonium phosphate and that a weight ratio of the polyglutamic acid to the magnesium ammonium phosphate is 1:100 TO 10000. Bridger et al ‘411 discloses the beneficial characteristics of magnesium ammonium phosphate as a fertilizer at col. 3, lines 15-24 and Example I. It would be obvious from Bridger et al ‘411 to provide magnesium ammonium phosphate as the nutrient source in the composition of CN 104276882 A. One of ordinary skill in the art would be motivated to do so, since CN 104276882 A suggests in the eighth full paragraph on page 7 of the English translation that the fertilizer synergist can be uses in combination with a nitrogen fertilizer and a phosphate fertilizer, and one would appreciate that ammonium magnesium phosphate would be a useful nitrogen and phosphorus-containing fertilizer due to the advantages of its use disclosed in col.3, lines 15-24 of Bridger et al ‘411. It would be further obvious to provide the polyglutamic acid in a weight ratio of the polyglutamic acid to the magnesium ammonium phosphate of 1:100 to 10000, since it would be within the level of skill of one of ordinary skill of one of ordinary skill in the art to determine a suitable ratio of the polyglutamic acid to the magnesium ammonium phosphate. Applicant’s argument, that the inventors of the claimed invention were the first to find that the polyglutamic acid and magnesium ammonium phosphate have mutual unexpected synergistic promotion effects, as discussed on pages 9 and 10 of applicant’s specification, is not convincing. It would be expected that the composition of CN 104276882 A would provide synergistic results with magnesium ammonium phosphate, since the composition of CN 104276882 A is described as a “fertilizer synergist”. In any event, any unexpected results emanating from the use of polyglutamic acid in combination with magnesium ammonium phosphate must outweigh the expected results. In re Nolan, 553 F. 2d 1261, 1267, 193 USPQ 641,645 (CCPA 1977). Regarding claims 3, 4 and 12, CN 104276882 A discloses in Example 1 on page 9 of the English translation that the phosphate-dissolving bacteria is Bacillus subtilis JT-1. Regarding claims 6, 7 and 15, CN 104276882 A discloses in the sixth paragraph on page 7 of the English translation that the composition may include up to 40% of an auxiliary material which may be fulvic acid.
Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al in view of Bridger et al ‘411, for the reasons given in the last Office Action. Applicant’s argument, that the inventors of the claimed invention were the first to find that the polyglutamic acid and magnesium ammonium phosphate have mutual unexpected synergistic promotion effects, as discussed on pages 9 and 10 of applicant’s specification, is not convincing, since Koskan et al teach from col. 9, line 62 to col. 10, line 16 that polyglutamic acid will increase the efficiency of nutrients including phosphorus, nitrogen and magnesium. In any event, any unexpected results emanating from the use of polyglutamic acid in combination with magnesium ammonium phosphate must outweigh the expected results. In re Nolan, supra.
Claims 3-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al in view of Bridger et al ‘411 as applied to claim 1 above, and further in view of CN 104276882 A. Regarding claims 3-5 and 12-14, it would be further obvious from CN 104276882 A to include bacillus subtilis as a microbial agent in the composition of Koskan et al. One of ordinary skill in the art would be motivated to do so, since CN 104276882 A  discloses in Example 1 on page 9 of the English translation that the phosphate-dissolving bacteria is Bacillus subtilis JT-1, and the compositions of Koskan et al and  CN 104276882 A  are analogous in that both include polyglutamic acid and macronutrients. Regarding claims 6, 7 and 15, CN 104276882 A discloses in the sixth paragraph on page 7 of the English translation that the composition may include up to 40% of an auxiliary material which may be fulvic acid. It would be obvious from such disclosure of CN 104276882 A  tom include at least 20% of such organic matter in the composition of Koskan et al, since the compositions of Koskan et al and CN 104276882 A  are analogous.
CN 108440199 is made of record for disclosing a fertilizer additive which includes magnesium ammonium phosphate.
CN 106478301 A and CN 108147874 A are made of record for disclosing various fertilizers which include polyglutamic acid and calcium magnesium phosphate.
CN 107337539 A is made of record for disclosing a fertilizer which includes polyglutamic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736